DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/05/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action
Patent /Citation
Patentee/Author
EP 1605238 A1
WERNER et al. hereinafter WERNER
US 20180372520 A1
YAMAMOTO et al. hereinafter YAMAMOTO
JP 2017228965 A
KAWASE et al hereinafter KAWASE



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims are 1-4, 7-9, 11-14, 16-18, 20-25, 27 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over WERNER in view of KAWASE.
With respect to claim 1, WERNER discloses a sensor module (Fig. 1 illustrates circuit board 4 supporting sensors 5 and 6), comprising: 
a circuit board (4), 
at least one temperature sensor arranged on the circuit board (Fig. 2) for measuring an ambient temperature (¶[0031] discloses room air temperature sensor 5)
at least one further sensor (sensor 6) arranged on the circuit board (4), characterized in that the sensor module is designed for thermal decoupling of the temperature sensor from the further sensor and/or for dissipating the waste heat of the further sensor (¶[0031] discloses sensors 5 and 6 are arranged at the opposite ends of the plate 19 and 20 of the circuit board 4 in order to decouple the sensors by their spatial distance. Furthermore, the printed circuit board 4 has multiple  through holes to thermally decouple both sensors from each other).
WERNER discloses the claimed subject matter except the further sensor (6) generates waste heat when the further sensor (6) is operated.
KAWASE invention related to a temperature estimation method for the optical transceiver discloses a light-emitting element, a light-receiving element that performs photoelectric conversion at a predetermined transmission rate, an optical subassembly that houses the light-emitting elements and the light-receiving elements, and a plurality of integrated circuits that drive the light-emitting elements and the light-receiving elements A circuit board, a housing in which the optical subassembly and the circuit board are accommodated, having a longest longitudinal dimension and thermal conductivity, and a temperature sensor for detecting a temperature inside the housing; A temperature control unit that determines a control value for instructing the integrated circuit corresponding to at least one target element of each of the light emitting elements and the light receiving element according to a detection temperature of the temperature sensor, State of A light emission control unit that is set to any one of states 1 to 3, wherein the optical subassembly is disposed on one end side in a longitudinal direction of a main heat generating member of the plurality of integrated circuits, and the temperature sensor is configured to generate the heat (first paragraph of the description section).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute WERNER’s further sensor (6) with KAWASE’s temperature sensor as disclosed KAWASE invention so that WERNER further sensor will emit temperature during operation as disclosed in KAWASE’s invention since it has been held that simple substitution of one known element for another to obtain predictable results is obvious. 
 With respect to claim 2, WERNER and KAWASE disclose the sensor module according to claim 1 above. WERNER further discloses for thermal decoupling of the temperature sensor (5) from the further sensor (6) the temperature sensor (5) comprises a minimum distance (M) from the further sensor (4) as illustrated in Fig. 2. WERNER does not explicitly discloses the minimum distance is larger than 1.5 cm, in particular larger than 2 cm; and/or said minimum distance (M) is at least 60% of a maximum width of the circuit board. However, referencing Fig. 2,the examiner takes Official Notice that the two sensors 5 and 6 are spatially separated more than 1.5cm and/or the separation distance is at least 60% of the circuit board (4). Accordingly, it would have been obvious to arrange the two sensors as claimed as it would cause no new or unexpected result.
With respect to claim 3, WERNER and KAWASE disclose the sensor module according to claim 1 above. WERNER in Fig. 4a illustrates the temperature sensor (5) is arranged on the circuit board (4) diagonally and/or offset relative to the further sensor (6). Paragraph [0031] discloses the spatial distance serve to thermally decouple the two sensors.

    PNG
    media_image1.png
    612
    430
    media_image1.png
    Greyscale

Fig. 4b reproduced above for claim mapping purposes
With respect to claim 4, WERNER and KAWASE disclose the sensor module according to claim 1.  WERNER in Fig. 4b illustrates for thermal decoupling of the temperature sensor (5) from the further sensor (6) the circuit board (4) comprises one or more of the following slots: 
a first slot (23-1), which is arranged in particular between the temperature sensor (5) and the further sensor (6), 
a second slot (23-2), which is arranged in particular between the temperature sensor (5) and the further sensor (6), 
a third slot (23-3), which is arranged in particular between the temperature sensor (3) and the further sensor (4), 
a fourth slot (23-4).
With respect to claim 5, WERNER and KAWASE disclose the sensor module according to claim 1 above. WERNER as illustrated above shows the circuit board (4) comprises a first section (A), a second section (B) and a third section (C), wherein the first and third sections (A, C) are connected to each other via the second section (B).
With respect to claim 7, WERNER and KAWASE disclose the sensor module according to claim 4 above. WERNER further illustrates the first slot (23-1) is formed in the second section (B) of the circuit board (4), wherein the first slot (23-1) is arranged in particular at a transition to the third section (C).
With respect to claim 8, WERNER and KAWASE disclose the sensor module according to claim 4 above. WERNER further illustrates the second slot (23-2) is formed in the second section (B) of the circuit board (4), wherein the second slot (23-2) is arranged in particular at a transition to the first section (A).
With respect to claim 9, WERNER and KAWASE disclose the sensor module according to claim l above. WERNER further discloses the temperature sensor (5) is electrically conductively connected to at least one conductive path of the circuit board , wherein the at least one conductive path extends from the first section (A) of the circuit board (4) to the third section (C) of the circuit board (as illustrated in Fig. 4a and disclosed in the description section, sensors 5 and 6 are electrical connected to the evaluation center 24 via electrically conductive tracks).  
With respect to claim 11, WERNER and KAWASE disclose the sensor module according to claim 4 above. WERNER further discloses the at least one conductive path extends around the first slot (23-1) so that the first slot is arranged between two opposing sections of the at least one conductive path (18 and 19 of circuit board 4).
With respect to claim 12, WERNER and KAWASE disclose the sensor module according to claim 4 above. WERNER further disclose the at least one conductive path extends past the second slot (ref. Fig. 4a , 23-2 and electrically conductive tracks).
With respect to claim 13, WERNER and KAWASE disclose the sensor module according to claim 4 above. WERNER further discloses the third slot (23-3) extends around a circuit board region of the third section (C) of the circuit board (4), wherein the temperature sensor (5) is arranged on this circuit board region (Fig. 4a and 4b).
With respect to claim 14, WERNER and KAWASE disclose the sensor module according to claim 1 above. WERNER further discloses the sensor module further comprises a battery (7) for supplying the temperature sensor (5) and/or the further sensor (6) with an operating voltage, wherein the sensor module is designed for thermal decoupling of the temperature sensor from the voltage transformer (23-1, 23-2,23-3 and 23-4).
WERNER is silent about a transformer is supplying voltage to the sensors. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the battery of WERNER invention by a transformer as claimed in order to supply voltage to the sensors, since Applicant has not disclosed that using a transformer solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a battery.
With respect to claim 16, WERNER and KAWASE disclose the sensor module according to claim 4 above. WERNER in Fig. 2 further illustrates for thermal decoupling of the temperature sensor (5) from the battery (7), the temperature sensor (5) comprises a minimum distance (M′) from the battery (7). WERNER does not explicitly discloses the minimum distance is larger than 1.5 cm, in particular larger than 2 cm. However, referencing Fig. 2,the examiner takes Official Notice that sensor (5) and battery (7) are spatially separated more than 1.5cm. Accordingly, it would have been obvious to arrange the sensor and battery as claimed as it would cause no new or unexpected result.
WERNER is silent about a transformer is supplying voltage to the sensors. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the battery of WERNER invention by a transformer as claimed in order to supply voltage to the sensors, since Applicant has not disclosed that using a transformer solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a battery.
With respect to claim 17, WERNER and KAWASE disclose the sensor module according to claim 4 above. WERNER further discloses the first slot (23-1) is also arranged between the temperature sensor (5) and the voltage transformer (8).
With respect to claim 18, WERNER and KAWASE disclose the sensor module according to claim 1. WERNER further discloses the sensor module comprises a plug connector part (12) for electrically contacting the sensor module , which plug connector part is arranged on the circuit board (as illustrated in Fig. 2, the circuit board 4 has a spacer 12 to hold and connect  battery 7 to power the electronic Heat cost allocator 1), wherein for thermal decoupling of the temperature sensor (23-1, 23-2, 23-3, and 23-4 ) from the further sensor (6), the plug connector part (12) is arranged between the temperature sensor (5) and the further sensor (6) on the circuit board (4).
With respect to claim 20, WERNER and KAWASE disclose the sensor module according to claim 14 above. WERNER further discloses for thermal decoupling of the temperature sensor (5) from the battery (7), the plug connector part (12) is arranged between the temperature sensor (5) and the battery (7).
WERNER is silent about a transformer is supplying voltage to the sensors. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the battery of WERNER invention by a transformer as claimed in order to supply voltage to the sensors, since Applicant has not disclosed that using a transformer solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a battery.
With respect to claim 21, WERNER and KAWASE disclose the sensor module according to claim 5 above. WERNER further discloses the plug connector part (9) is arranged on the third section (23-1) of the circuit board (4). WERNER is silent about the connector is arranged on the second section of the circuit board. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the plug connector from the third section to the second section, since Applicant has not disclosed that such arrangement solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the plug arranged in the third section.
With respect to claim 22, WERNER and KAWASE disclose the sensor module according to claim 4 above. WERNER further discloses the fourth slot (23-4) is arranged under the plug connector part (Fig. 2 and 4b illustrate the forth slot is under plug 12).
With respect to claim 23, WERNER and KAWASE disclose the sensor module according to claim 5 above. WERNER further discloses the circuit board (4) of the sensor module (Fig. 1) comprises a plurality of conductive paths (Fig. 4). Werner is silent about a density of the conductive paths is larger in the first section (20) of the circuit board (2) than in the second and third sections (21, 22) of the circuit board (2). However, it would have been an obvious matter of design choice to vary the density of conductive paths in different section of the circuit board, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.
With respect to claim 24, WERNER and KAWASE disclose the sensor module according to claim 5 above. WERNER further discloses the waste heat generated in the first section (23-1) of the circuit board (4) can be dissipated via the plug connector part (12).
With respect to claim 25, WERNER and KAWASE disclose the sensor module according to claim 23 above. WERNER further discloses for dissipating waste heat of the first section (23-1) of the circuit board (4), the circuit board (4) comprises in the first section (23-1) at least one metallic cooling element (thermally conductive element 10) which is arranged between adjacent conductive paths (Fig. 4a) of the first section (23-1) of the circuit board (4), wherein the at least one metallic cooling element (17) comprises a region (region near 19 on circuit board 4) which extends along an edge (19) of the first section (23-1) of the circuit board (4), wherein this region is exposed at least in sections to increase the emission of waste heat (Refer Fig. 2).
With respect to claim 27, WERNER and KAWASE disclose the sensor module according to claim 1 above. WERNER further discloses the temperature sensor (5) is connected to a flat metal element for thermal coupling, which flat metal element is arranged on a lower side of the circuit board (description section discloses room air temperature sensor 5 on the rear side 3b facing plate side 17 is a thermally conductive connection between the Room air temperature sensor 5 and the assembly side 17).
With respect to claim 32, WERNER and KAWASE disclose a device comprising a sensor module (1) according to claim 1. WERNER  further discloses the sensor module is arranged in such a way that, with respect to an air flow (S) flowing in the device, the temperature sensor (3) is arranged upstream of the further sensor and/or of the voltage transformer; or in that the air flow (S) flows over the circuit board perpendicular to a circuit board axis (x), wherein the first and third sections of the circuit board face each other in the direction of the circuit board axis (Ref. Fig. 1-4b).

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over WERNER and KAWASE as applied to claim 1 above, and further in view of YAMAMOTO.
With respect to claim 28, WERNER and KAWASE disclose the sensor module according to claim 1. WERNER further discloses the temperature sensor (5) is also designed to measure temperature of air. WERNER is silent about the temperature sensor also designed to measure relative humidity of air. 
YAMAMOTO invention related to a physical quantity detection device discloses the temperature sensor also designed to measure relative humidity of air (¶[0073] discloses sensor chamber Rs for accommodate a pressure sensor 421 and a temperature and humidity sensor 422).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of WERNER with the teachings of YAMAMOTO so that WERNE’s temperature sensor will be replaced by YAMAMOTO’s temperature and humidity sensor 421 for the predicable benefit of determining the relative humidity and a gas concentration in the vicinity of the sensor.            
With respect to claim 28, WERNER and KAWASE disclose the sensor module according to claim 1 above. WERNER further discloses the further sensor (6) is a temperature sensor. However, WERNER is silent about the further sensor is an environmental sensor.
YAMAMOTO further discloses the further sensor is an environmental sensor (¶[0073] discloses sensor chamber Rs for accommodate a pressure sensor 421 and a temperature and humidity sensor 422).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of WERNER with the teachings of YAMAMOTO so that WERNE’s temperature sensor will be replaced by YAMAMOTO’s temperature and humidity sensor 421 for the predicable benefit of determining the relative humidity and a gas concentration in the vicinity of the sensor.       
   
Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over WERNER and KAWASE as applied to claim 1 above, and further in view of HAGL.
With respect to claim 30, WERNER and KAWASE disclose the sensor module according to claim 1. WERNER is silent about the further sensor (4) is a particulate matter sensor which is designed to measure a particulate matter concentration in an environment of the sensor module. 
HAGL invention related to a sensor for determining content of substance discloses sensor  is a particulate matter sensor which is designed to measure a particulate matter concentration in an environment of the sensor module (description section discloses at least one of the sensors is a  particle sensor and /or molecule sensor).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of WERNER with the teachings of HAGL so that WERNER further sensor will be replaced by a particulate sensor of HAGL in order for WERNER apparatus to sense particulate matter as disclosed in HAGL invention for the predicable benefit of ascertaining the content of a material within a measured object.        
With respect to claim 31, WERNER and KAWASE disclose the sensor module according to claim 1 WERNER is silent about the further sensor is a gas sensor which is designed to measure a gas concentration in an environment of the sensor module.
HAGL invention related to a sensor for determining content of substance discloses sensor  is a particulate matter sensor which is designed to measure a particulate matter concentration in an environment of the sensor module (description section discloses at least one of the sensors is a  gas sensor).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of WERNER with the teachings of HAGL so that WERNER further sensor will be replaced by gas sensor of HAGL in order for WERNER apparatus to sense gas as disclosed in HAGL invention for the predicable benefit of ascertaining the content of a material within a measured object.        
With respect to claim 32, WERNER and KAWASE disclose a device comprising a sensor module according to claim 1. WERNER  further discloses the sensor module is arranged in such a way that, with respect to an air flow (S) flowing in the device, the temperature sensor (3) is arranged upstream of the further sensor and/or of the voltage transformer; or in that the air flow (S) flows over the circuit board perpendicular to a circuit board axis (x), wherein the first and third sections of the circuit board face each other in the direction of the circuit board axis (Ref. Fig. 1-4b).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEDEON M KIDANU/Examiner, Art Unit 2861      




/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861